REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a power tool comprising a cruise control actuator, which is operably coupled to said controller input actuator so as to variably move the controller input actuator in the trigger direction based on the position of the cruise control actuator, the cruise control actuator being configured to be moved by the user between a plurality of different, stable cruise speed positions corresponding to a respective plurality of different positions of the controller input actuator, in which cruise speed positions the cruise control actuator is connected to said controller input actuator in a unidirectional manner to allow the trigger move the controller input actuator even further in the trigger direction without moving the cruise control actuator, wherein the cruise control actuator further is movable to an “OFF” position in which the cruise control actuator mechanically blocks the trigger from moving the controller input actuator in the trigger direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/David Redding/Primary Examiner, Art Unit 3723